Cite as 2013 Ark. App. 751

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CV-13-707


BRADLEY RANEY                                     Opinion Delivered December 18, 2013
                               APPELLANT
                                                  APPEAL FROM THE PULASKI
V.                                                COUNTY CIRCUIT COURT,
                                                  EIGHTH DIVISION
                                                  [NO. JN2012-561]
ARKANSAS DEPARTMENT OF
HUMAN SERVICES and MINOR                          HONORABLE WILEY A. BRANTON,
CHILD                                             JR., JUDGE
                     APPELLEES
                                                  AFFIRMED; MOTION TO
                                                  WITHDRAW GRANTED



                                ROBIN F. WYNNE, Judge


       Bradley Raney appeals from the termination of his parental rights to his son, B.R. His

counsel has filed a motion to withdraw and a no-merit brief pursuant to Linker-Flores v.

Arkansas Department of Human Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and Ark. Sup.

Ct. R. 6-9(i) (2013). As required by Rule 6-9(i)(3), the clerk of this court mailed Raney a

copy of counsel’s brief and notified him that pro se points for reversal would be due in thirty

days, but he did not file any such points. We affirm the trial court’s termination of Raney’s

parental rights and grant counsel’s motion to withdraw.

       B.R., age three weeks, and his half-sibling, two-year-old M.C.,1 were taken into

emergency custody after a search warrant was executed on Bradley and Heather Raney’s

       1
       B.R. and M.C.’s mother, Heather Raney, is not a party to this appeal. Appellant
Bradley Raney is the father of B.R. but is not the father of M.C.
                                 Cite as 2013 Ark. App. 751

residence while the children were present. The search revealed narcotics and weapons;

appellant and his wife were arrested and charged with maintaining a drug premises, possession

of methamphetamine and drug paraphernalia, and two counts of endangering the welfare of

a minor. There were also environmental issues with the home.

       The Arkansas Department of Humans Services (DHS) filed a petition for termination

of parental rights alleging as grounds for termination of appellant’s parental rights that (1)

other factors or issues had arisen subsequent to the original petition for dependency-neglect2

and (2) that he had been found to have subjected a juvenile to aggravated circumstances.3 At

the time of the termination hearing, appellant admittedly had not completed any type of drug

treatment or submitted to a psychological evaluation. Since this DHS case began, appellant

had been arrested for domestic battery of his wife and for violating a protective order held by

the mother of his older child. In addition, the criminal charges appellant faced remained

unresolved at the time of the termination hearing.

       In the order terminating parental rights, the court found that it was in B.R.’s best

interest to terminate appellant’s parental rights, considering the likelihood of adoption and the

potential harm caused by return to appellant’s custody. The court made specific findings

regarding appellant’s eleventh-hour compliance with the case plan, his failure to complete the

psychological evaluation despite specific orders to do so, the importance of the psychological

evaluation given his history of criminal convictions and domestic violence, and the high risk

of relapse based on his significant history of substance abuse, which remained untreated. The


       2
        Ark. Code Ann. § 9-27-341(b)(3)(B)(vii)(a) (Supp. 2011).
       3
        Ark. Code Ann. § 9-27-341(b)(3)(B)(ix)(a)(3)(B)(i).
                                 Cite as 2013 Ark. App. 751

court further found that appellant had subjected his son to aggravated circumstances in that

it was unlikely that continued services would result in reunification, noting appellant’s willful

refusal to complete essential reunification services. As for the “other factors” that prevented

return to appellant’s custody, the court noted that appellant had been arrested twice since the

case was opened.

       Counsel states that the court’s findings in support of termination were not clearly

erroneous, and we agree. Regarding best interest, there was testimony by the adoption

specialist that B.R. was highly adoptable and there was ample evidence of the potential harm

caused by returning B.R. to appellant’s custody. Appellant had made some progress toward

the end of the case, but he had not followed the case plan in crucial respects (drug treatment

and psychological evaluation) and had not demonstrated that he would be able to provide a

stable home. Counsel adequately explains why the trial court’s findings are supported by law

and sufficient facts and any argument for reversal would be frivolous and correctly states that

there were no other adverse rulings at the termination hearing.

       After carefully examining the record and counsel’s brief, we hold that counsel has

complied with the requirements for no-merit briefs and that the appeal is wholly without

merit. Therefore, we affirm the termination order and grant the motion to withdraw.

       Affirmed; motion to withdraw granted.

       HIXSON and BROWN, JJ., agree.

       Leah Lanford, Arkansas Public Defender Commission, for appellant.

       No response.




                                               3